DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Species I in the reply filed on 1/04/2022 is acknowledged.
Claims 8-12, 15-17, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Further, the claims being withdrawn do not relate to the elected Species 1 as it does not draw towards Figs. 2-6B. Rather, it is found to draw towards other embodiments denoted from Figs. 9-16 (revolving around claims 8-12), 19-24 (revolving around claim 19), and 27-38 (revolving around claims 15-17, and 21). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Label 58 in Fig. 5B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4-7, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
	Claim 4 recites “the opposing curved edges” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “opposing edges of one or more deformable portions”. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claim 4 is rejected under U.S.C. 112(b) and claim 5 is dependent off of claim 4. As such, claims 5 is rejected under U.S.C. 112(b).
Claim 6 recites “the opposing curved edges” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “opposing edges of one or more deformable portions”. 
Claim 13 recites the limitation "the distal direction" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a distal direction”. Furthermore, claim 13 recites the limitation "the middle portion" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a middle portion”.
14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claim 13 is rejected under U.S.C. 112(b) and claims 14-15 are dependent off of claim 13. As such, claims 14-15 are rejected under U.S.C. 112(b).
Claim 20 recites the limitation "the distal direction" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “a distal direction”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pires (US Publication No. 20160270514 A1).
	Regarding Claim 1, Pires discloses a system (Fig. 4) for applying a substance (Abstract, lines 1-3) to a keratinous surface (Par. [0003], lines 1-3 and 6-9 where the mascara product referenced is applied to the eyelashes) comprising:
a container (See Annotated Figure A of Fig. 4) for holding the substance (As it is a container, it is capable of holding the substance mentioned in the abstract);
a wiper (See Annotated Figure A of Fig. 4) disposed across an opening of the container (See Annotated Figure A of Fig. 4), the wiper comprising an orifice (See Annotated Figure A of Fig. 4);
an applicator (Fig. 4, label 300) comprising a shaft (Fig. 4, label 132) and an applicator head (Fig. 5B, label 134a), the shaft and applicator head sized and configured to movably pass through the orifice along a longitudinal axis (It is capable of moving through the orifice along a longitudinal 
a shank (Fig. 5B, label 160) joining a proximal portion of the applicator head with a distal portion of the shaft (Fig. 5B displays the placement of the shank and the shaft is label 132);
a root (Fig. 5B, labels 130 and extends to label 166) connected with a distal end of the shank (Fig. 5B); and
a spatula (See Annotated Figure B of Fig. 5B) extending in the distal direction from the root (Fig. 5B, labels 130 and extends to label 166) comprising one or more deformable portions (See Annotated Figure B of Fig. 5B), wherein the deformable portions have a dimension traverse to the longitudinal axis greater than a diameter of the orifice (See Annotated Figure C of Fig. 4 where the diameter of the deformable portion is found to be greater than the orifice; this is noted by the black solid rectangular that extends applicator to denote that the applicator head as a whole is greater in diameter and as such the deformable portion would also be larger than the orifice), wherein the deformable portions flex when drawn through the orifice so that the spatula defines a reservoir (As the diameter is found to be greater than the orifice, it should be capable to flex to define a reservoir which can be denoted as the space where label 158 would be in Fig. 5B; Abstract, lines 9-12),
wherein, when the shaft (Fig. 4, label 132) is extended through the orifice (See Annotated Figure A of Fig. 4) and the applicator head (Fig. 5B, label 134) is immersed in the substance, the substance adheres to the spatula (Abstract, lines 9-12), wherein, when the shaft and applicator head (Fig. 5B, label 134) are withdrawn from the container in the proximal direction, the deformable portions flex to define the reservoir (As the diameter is found to be greater than the orifice, it should be capable to flex to define a reservoir which can be denoted as the space 

    PNG
    media_image1.png
    848
    634
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    708
    993
    media_image2.png
    Greyscale

Annotated Figure B 

    PNG
    media_image3.png
    754
    238
    media_image3.png
    Greyscale

Annotated Figure C
	Regarding Claim 2, Pires teaches the claimed system of claim 1 and Pires further discloses the spatula (See Annotated Figure D of Fig. 5B) further comprises a flocked surface, the flocked surface covering at least a portion of the spatula (Par. [0027-0029] teaches the presence of flock coating).

    PNG
    media_image4.png
    354
    480
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claim 3, Pires teaches the claimed system of claim 1 and Pires further discloses the spatula (See Annotated Figure E of Fig. 5B) comprises opposing curved edges forming edges (See 

    PNG
    media_image5.png
    394
    554
    media_image5.png
    Greyscale

Annotated Figure E
Regarding Claim 6, Pires teaches the claimed system of claim 2 and Pires further discloses opposing edges of one or more deformable portions (See Annotated Figure F of Fig. 5B) meet at a distal end of the spatula (See Annotated Figure F of Fig. 5B) to form a tip (Fig. 5B where label 134 is present).

    PNG
    media_image6.png
    430
    613
    media_image6.png
    Greyscale

Annotated Figure F
7, Pires teaches the claimed system of claim 6 and Pires further discloses the tip is offset from the longitudinal axis (See Annotated Figure G of Fig. 4 shows that the tip is offset from the longitudinal axis where the axis is denoted by the dotted line).

    PNG
    media_image7.png
    871
    633
    media_image7.png
    Greyscale

Annotated Figure G
	Regarding Claim 13, Pires teaches the claimed system of claim 1 and Pires further discloses the spatula comprises a middle portion extending in the distal direction from the root, wherein the deformable portions comprise two side portions each connected along one edge with the middle portion, wherein each side portion has a free edge (See Annotated Figure H of Fig. 5B) and wherein the middle portion and side portions form a C-shaped trough (See Annotated Figure I of Fig. 5B where the emphasize portions is the C-shaped trough).

    PNG
    media_image8.png
    433
    444
    media_image8.png
    Greyscale

Annotated Figure H 

    PNG
    media_image9.png
    350
    337
    media_image9.png
    Greyscale

Annotated Figure I 
	Regarding Claim 14, Pires teaches the claimed system of claim 13 and Pires further discloses the free edges have a curvilinear shape (See Annotated Figure J of Fig. 5B where the whole spatula of Pies is curvilinear and as such the free edges are curvilinear). 

    PNG
    media_image8.png
    433
    444
    media_image8.png
    Greyscale

Annotated Figure J 
Regarding Claim 20, Pires teaches an applicator (Fig. 4, label 300) for applying a cosmetic
(Abstract, lines 1-3), the applicator comprising:
a shaft (Fig. 5A, label 132) having a longitudinal axis (Fig. 5A where the dotted line denotes the longitudinal axis); and
an applicator head (Fig. 5B, label 134a) connected with a distal end of the shaft (Fig. 5B) and extending in a distal direction (Fig. 5B), wherein the applicator head comprises:
a root (Fig. 5B, labels 130 and extends to label 166) at a proximal end (Fig. 5B where it is the proximal end of the applicator head);
a middle wall (See Annotated Figure K of Fig. 5B) connected with the root (The root is connected to the middle wall as the middle wall extends internally from the distal end of the applicator head to the distal end of the shaft) and extending in the distal direction from the root (Fig. 5B, labels 130 and extends to label 166); and
two opposing side walls (See Annotated Figure K of Fig. 5B), each side wall connected along one edge with the middle wall (See Annotated Figure K of Fig. 5B), each side wall extending 
wherein the C-shaped trough (C shaped trough is where the label 134 would be in Fig. 5B) comprises a concave inner surface (See Annotated Figure M of Fig. 5B) and a convex outer surface (See Annotated Figure M of Fig. 5B), wherein the side walls are formed from a flexible material (Par. [0068-0069] describes the materials that the applicator head can be made of including flexible material such rubber and plastic which is capable of being flexible), and wherein, when the applicator head (Fig. 5B, label 134a) is drawn through an orifice (See Annotated Figure N of Fig. 4) with a diameter less than the width, the side walls flex so that the free edges contact one another and the concave inner surface defines a reservoir (As the diameter is found to be greater than the orifice, it should be capable to flex to define a reservoir which can be denoted as the space where label 158 would be in Fig. 5B).

    PNG
    media_image10.png
    374
    475
    media_image10.png
    Greyscale

Annotated Figure K

    PNG
    media_image11.png
    474
    779
    media_image11.png
    Greyscale

Annotated Figure L

    PNG
    media_image12.png
    429
    566
    media_image12.png
    Greyscale

Annotated Figure M

    PNG
    media_image13.png
    763
    581
    media_image13.png
    Greyscale

Annotated Figure N
	Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US Publication No. 20060013639 A1).
	Regarding Claim 1, Gueret discloses discloses a system 
a container for holding the substance (Fig. 1, label 2); 
a wiper disposed across an opening of the container (Fig. 6, label 10), the wiper comprising an orifice (Fig. 6, label 11); 
an applicator (Fig. 1, label 3) comprising a shaft (Fig. 1, label 4) and an applicator head (Fig. 1, label 6; Par. [0189]-[0190] discloses that the exemplary applicator head embodiment are not limited and can be combined), the shaft and applicator head sized and configured to movably pass through the orifice along a longitudinal axis (Fig. 7-10), the applicator head comprising: 
a shank joining a proximal portion of the applicator head with a distal portion of the shaft (See Annotated Figure O of Fig. 29); 
a root connected with a distal end of the shank (See Annotated Figure P of Fig. 29); and 
a spatula extending in the distal direction from the root comprising one or more deformable portions, wherein the deformable portions have a dimension traverse to the longitudinal axis greater than a diameter of the orifice, wherein the deformable portions flex when drawn through the orifice so that the spatula defines a reservoir, wherein, when the shaft is extended through the orifice and the applicator head is immersed in the substance, the substance adheres to the spatula (Fig. 7-10 shows the two sides are deformable portions where the deformable portion extends to half of the applicator tip; Abstract), 
wherein, when the shaft and applicator head are withdrawn from the container in the proximal direction, the deformable portions flex to define the reservoir, and wherein a quantity of the substance is carried in the reservoir (Fig. 7-10; Par. [0103]).

    PNG
    media_image14.png
    332
    265
    media_image14.png
    Greyscale

Annotated Figure O

    PNG
    media_image15.png
    332
    222
    media_image15.png
    Greyscale

Annotated Figure P
	Regarding Claim 2, Gueret teaches the claimed system of claim 1 and further discloses the spatula further comprises a flocked surface, the flocked surface covering at least a portion of the spatula (Fig. 56, label 13). 
	Regarding Claim 4, Gueret teaches the claimed system of claim 1 and further disclose opposing edges of one or more deformable portions are asymmetrical with respect to each other (See Annotated Figure Q of Fig. 54).

    PNG
    media_image16.png
    208
    198
    media_image16.png
    Greyscale

Annotated Figure Q
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Publication No. 20060013639 A1).
Regarding Claim 5, Gueret teaches the claimed system of claim 4 and further discloses alternate embodiments wherein a first of the opposing curved edges comprises a first concave section adjoining the root and a first convex section distal of first concave section and wherein a second of the opposing curved edges comprise a second convex section adjoining the root and a second concave section distal of the second convex section (See Annotated Figure R of Fig. 54 and 56). Gueret discloses in [0189] that characteristics of the various exemplary embodiments can be combinable.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two applicator heads disclosed by Gueret to be combined two teach the first of the opposing curved edges comprises a first concave section adjoining the root 

    PNG
    media_image17.png
    349
    317
    media_image17.png
    Greyscale

Annotated Figure R
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772